Wheeler, J.
The question is as to the sufficiency of the evidence to support the verdict. And that it was amply sufficient is beyond a doubt. The statute (Hart. Dig. Art. 1478) dispenses with the necessity of proving what was bet, or in what, in particular, the betting consisted. It is sufficient to support a conviction, if the evidence was such as reasonably to satisfy the jury, that the defendant did “ bet ” or “ was concerned in betting ” as charged. Proof of the betting of “ checks,” as representing money, was sufficient proof of the betting of money. Proof sufficient to satisfy the jury that the defendant bet money *382or property, or anything which served as the representative of either, was sufficient proof of the betting charged in the indictment. The proof fully warranted the jury in finding that the defendant did bet money. The judgment is affirmed.
Judgment affirmed.